Citation Nr: 1643953	
Decision Date: 11/18/16    Archive Date: 12/01/16

DOCKET NO.  10-00 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an extraschedular rating for temporomandibular joint dysfunction since July 15, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran had active service from July 2000 to July 2008.

This matter was originally on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The case was most recently certified to the Board by the Roanoke, Virginia RO.  

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

In March 2016, the Board denied entitlement to an increased schedular rating for temporomandibular joint dysfunction, and remanded the issue of entitlement to an extraschedular rating for this disorder to the Under Secretary for Benefits or the Director of the Compensation and Pension Service.  The issue has now been returned to the Board for adjudication.


FINDINGS OF FACT

1.  Pursuant to a March 2016 Board remand and the provisions of 38 C.F.R. § 3.321 (b)(1) (2015), the Acting Director of the Compensation Service denied entitlement to an extraschedular ratings for temporomandibular joint dysfunction.

2.  The Veteran's temporomandibular joint dysfunction does not present, and has not been shown to combine with other service-connected disabilities to present, such an exceptional or unusual disability picture that the available schedular evaluation is inadequate.


CONCLUSION OF LAW

The criteria for an extraschedular rating for temporomandibular joint dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.150, Diagnostic Code 9905 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

When indicated by the evidence of record, the Board will consider whether referral for any extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Under the provisions of 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extraschedular evaluation if a case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).

In March 2016, the Board remanded the issue of entitlement to an extraschedular rating for temporomandibular joint dysfunction for referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service.  The issue was referred on the basis that the Veteran's symptoms included functional loss due to pain causing the inability to eat chewy or large bites of food, as well as pain caused by needing to speak a lot in his job.

In April 2016, the Appeals Management Center issued a memorandum stating that the medical evidence showed complaints of popping sensation in the jaw, sticking in both open and closed positions, pain on both sides of the face, and muscle soreness with chewing.  It found that although the Veteran's temporomandibular joint dysfunction may cause some interference with employment, it did not do so with evidence of a marked degree which could consider the regular rating schedule impractical.  

A May 2016 Advisory Opinion from the Acting Director of Compensation Service stated that the evidence failed to show impairment in earning capacity resulting from temporomandibular joint dysfunction and that the rating schedule offered a variety of options for additional functional disability by analogy pursuant to 38 C.F.R. § 4.20 (2015), and therefore entitlement to an extraschedular evaluation is not warranted.

Because the Acting Director of Compensation Service determined that an extraschedular evaluation was not warranted, the Board now has jurisdiction to decide the question of entitlement to an extraschedular rating the merits.  See Kuppamala v. McDonald, 27 Vet. App. 447 (2015); Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009).  The Board notes that it does so while placing no weight on the findings of the Acting Director of Compensation Service, as that is a non-binding administrative determination and does not constitute medical evidence.  See Wages v. McDonald, 27 Vet. App. 233, 239 (2015).

The Veteran contends that his service-connected temporomandibular joint dysfunction warrants an extraschedular rating above the 10 percent schedular rating currently assigned.  Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  The Veteran's temporomandibular joint dysfunction has been rated as 10 percent disabling pursuant to 38 C.F.R. § 4.150, Diagnostic Code 9905.  Diagnostic Code 9905, for limited motion of temporomandibular articulation, is rated 10 percent where the Veteran's range of lateral excursion is 0 to 4 millimeters, or where his inter-incisal range of motion is 31 to 40 millimeters.  Ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion.

The Veteran underwent VA examination in August 2008 at which time he reported that multiple times a day, he felt a popping and a clicking both in the right and left sides and that his jaw felt like it gets stuck in both open and closed positions.  The Veteran reported that he was able to manipulate it back into place but basically upon opening wide, he has pain in both the right and left sides of his face.  On physical examination, the Veteran was able to open fully to 40 millimeters vertically, but he demonstrated significant popping in both the right and left temporomandibular joints after about 30 millimeters of vertical opening.  The right and left muscles of mastication were just mildly sore upon examination.  The Veteran did have a normal range of motion but with some discomfort and popping in both the right and left temporomandibular joints.  Right and left lateral excursions were asymptomatic and within normal limits.

The Veteran also underwent VA examination in August 2013, at which time he reported daily pain overlying both temporomandibular joints of moderate severity and increased locking of his jaw.  Physical examination demonstrated an inter-incisal range of motion of zero to 48 millimeters, right lateral excursion of zero to 6 millimeters, and left lateral excursion of zero to 8 millimeters.  The bilateral lateral pterygoid muscles and temporomandibular joints were sore to palpation.  The mandible opened and closed in midline without deviation, clicking or popping to about 34 millimeters, then with a snap of both temporomandibular joints, opened to 48 millimeters with sharp pain.  There was mild attrition of the teeth.  The oral mucosa was healthy.  Repetitive movement of the jaw did cause pain but not fatigue or decreased range of motion, weakness, lack of endurance, or incoordination.  The functional loss due to pain was noted to be an inability to eat chewy foods or take large bites of food without causing increased levels of pain.  The Veteran reported that his job required that he talk frequently and jaw movement caused pain as the day went on.

After reviewing the VA examinations, the Board finds the Veteran's symptoms associated with temporomandibular joint dysfunction are either contemplated by the rating criteria or, if not specifically listed with the rating criteria for limited motion of the temporomandibular articulation under 38 C.F.R. § 4.150, Diagnostic Code 9905, are not outside of the governing norms such that the application of the regular schedular standards are rendered impractical.  See 38 C.F.R. § 3.321(b)(1).

The Veteran's temporomandibular joint dysfunction has been rated on the basis of limitation of motion of the jaw, and therefore this limitation is clearly contemplated by the rating schedule.  38 C.F.R. § 4.150, Diagnostic Code 9905.  Other than limitation of motion, the Veteran's primary complaint related to his temporomandibular joint dysfunction is that of pain, including pain on opening his jaw, eating, and talking.  While the Board acknowledges the severe discomfort that such pain must cause the Veteran, such symptoms are contemplated by the rating criteria.  As was specifically discussed in the Board's March 2016 decision, with respect to disabilities involving the musculoskeletal system, including the jaw, when evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board found that even taking into account the Veteran's complaints of pain and popping on movement and their effect on his limitation of jaw motion, the schedular criteria for an evaluation in excess of 10 percent for temporomandibular joint dysfunction were not met.  

The inter-incisal range of motion at the Veteran's VA examinations was never limited to 30 millimeters, even taking into account his complaints of pain.  While painful movement may sometimes form the basis for the assignment of a minimal compensable rating, the Veteran had already been assigned a 10 percent rating, and no higher rating based on painful movement alone was warranted.  See 38 C.F.R. § 4.59 (actually painful joints are entitled to at least the minimum compensable rating); see also Petitti v. McDonald, 27 Vet. App. 415, 425 (2015) ("Under 38 C.F.R. § 4.59, the trigger for a minimum disability rating is an 'actually painful, unstable, or malaligned joint [].'").  The Veteran's painful motion therefore has been contemplated within the schedular rating criteria, and the expected impact of such pain, including increased discomfort and difficulty talking, chewing, or taking large bites of food, are not separate symptoms but rather the practical manifestations of the symptom of severe jaw pain.  

The Veteran has also asserted symptoms which, while not specifically listed in the rating criteria, the Board finds still fall within the type of symptoms contemplated by the rating schedule.  The Veteran has popping, locking, clicking, and grinding in his jaw.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  The schedular criteria for musculoskeletal disabilities therefore contemplate a wide variety of manifestations of functional loss, which includes impeded motion and motion which is not smooth, but is labored or irregular.  The functional loss in this case does not outside the schedular criteria or outside of "governing norms."  There is no evidence of any further impairment outside of the norm for these disorders or which would not be contemplated by the rating criteria.  The Veteran was not hospitalized at any time and has not required any surgical intervention for this disorder.  There is also no evidence that the Veteran's symptoms have caused any marked interference with his employment.  While he has reported that he has to talk a lot at his job, which becomes difficult and painful, he has not indicated that he has had to miss work or had any loss in earning capacity because of his temporomandibular joint dysfunction.  The Veteran has not presented any evidence of marked interference with his employment or that he is limited to marginal employment, nor has he indicated that he requires current medical treatment for the condition.  The Board therefore finds that these symptoms do not present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  

The Board acknowledges that the May 2016 Advisory Opinion did not specifically address the "collective impact" of the Veteran's multiple disabilities, and that they have not been evaluated by the Board at this time.  Although the Federal Circuit held in Johnson v. McDonald that referral for extraschedular consideration may be based on the collective impact of multiple service-connected disabilities, in Yancy v. McDonald, the United States Court of Appeals for Veterans Claims clarified the holding in Johnson, stating that "the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). 

In this case, although the Veteran is also service-connected for obstructive sleep apnea, residuals of a right shoulder separation, residuals of a finger fracture, left elbow strain, and right thumb fracture, neither the Veteran nor his representative have presented any argument regarding the collective impact of his disabilities, and the Board has not found any evidence within the record which reasonably raises the issue of consideration of the collective impact of any of these disabilities with his service-connected temporomandibular joint dysfunction.  The Board therefore finds there is no legal obligation to consider the collective impact of all of the Veteran's service-connected disabilities at this time.

As the Veteran's symptoms are either the type of symptoms explicitly contemplated by the rating schedule or are within the governing norms and fail to present an exceptional or unusual disability picture, the assigned schedular rating of 10 percent for service-connected temporomandibular joint dysfunction is adequate.  Therefore, the assignment of an extraschedular disability rating is not warranted.  

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an extraschedular rating for temporomandibular joint dysfunction since July 15, 2008 is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


